UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6015



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAFAYETTE MCKOY, a/k/a L.A.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:99-cr-00526-WMN-8; 1:06-cv-01036-WMN)


Submitted: June 21, 2007                      Decided:   June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lafayette McKoy, Appellant Pro Se. Martin Joseph Clarke, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lafayette   McKoy   appeals   the   district   court’s   order

denying relief on his 28 U.S.C. § 2255 (2000) motion.          We have

reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States

v. McKoy, No. 1:99-cr-00526-WMN-8; 1:06-cv-01036-WMN (D. Md. Aug.

31, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -